SHERTZ, Judge:
On January 9, 1980, Appellant, Stephen Lewis, was convicted in the Municipal Court of Philadelphia of Criminal Attempt1 (Theft). He was sentenced to serve a term of imprisonment of 30 days to run concurrently with any other sentence Appellant was then serving. A petition to the Court of Common Pleas for Writ of Certiorari was denied and this appeal followed. We affirm.
Appellant’s sole contention on appeal is that the evidence was insufficient to sustain the conviction. The test for sufficiency of the evidence is whether, viewing the evidence in the light most favorable to the Commonwealth, together with all reasonable inferences therefrom, the evidence is sufficient to prove guilt beyond a reasonable doubt. Commonwealth v. Edwards, 493 Pa. 281, 426 A.2d 550 (1981).
Applying this test, the evidence was sufficient to sustain Appellant’s conviction. A uniformed police officer observed Appellant, from a distance of approximately 20 *265feet, approach a man sleeping on a bench and attempt to remove his wristwatch. Appellant lifted the stretch band of the watch above the victim’s wrist and moved the watch one inch. Upon seeing this, the officer immediately walked over, arrested Appellant and awakened the sleeping man.
The offense of theft by unlawful taking is defined as:
Theft by Unlawful Taking or Disposition
(a) movable property—A person is guilty of theft if he unlawfully takes, or exercises unlawful control over, movable property of another with intent to deprive him thereof.
Act of December 6,1972, P.L. 1482, No. 334,18 Pa.Cons.Stat. Ann. § 3921.
Criminal attempt is defined as:
Criminal Attempt
(a) Definition of Attempt—A person commits an attempt when, with intent to commit a specific crime, he does any act which constitutes a substantial step toward commission of that crime.
Acts of December 6, 1972, P.L. 1482, No. 334, 18 Pa.Cons. Stat.Ann. § 901.
Reviewing the evidence in light of the applicable law, we believe it is sufficient to sustain Appellant’s conviction.
Judgment of sentence affirmed.

. 18 Pa.Cons.Stat.Ann. § 901 (Purdon 1976).